                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                 ANDERSON/GREENWOOD DIVISION

    Brad Keith Sigmon,                      )                  Civil Action No.: 8:13-cv-01399-RBH
                                            )
           Petitioner,                      )
                                            )
    v.                                      )                  ORDER
                                            )
    Bryan P. Stirling, Commissioner, South  )
    Carolina Department of Corrections, and )
    Willie D. Davis, Warden of Kirkland     )
    Correctional Institution,               )
                                            )
           Respondents.                     )
    ____________________________________)

           Petitioner Brad Keith Sigmon, a state prisoner sentenced to death and represented by

    counsel, has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter is

    before the Court for consideration of Petitioner’s objections to the Report and Recommendation (“R

    & R”) of United States Magistrate Judge Jacquelyn D. Austin, who recommends granting

    Respondents’ motion for summary judgment and denying and dismissing Petitioner’s habeas

    petition with prejudice.1 The Court adopts the R & R for the reasons herein.

                                                    Background2

           On April 27, 2001, Petitioner entered the home of David and Gladys Larke and beat them to

    death with a baseball bat. Petitioner had been in a volatile relationship with the Larkes' daughter,

    Rebecca Barbare ("Rebecca"). Sometime before the murders, Rebecca had ended her relationship

    with Petitioner and was staying at her parents' home.


1
        This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule
73.02(B)(2)(c) for the District of South Carolina.

2
          The Magistrate Judge’s R & R thoroughly summarizes the factual and procedural history, which the Court
briefly recounts here.
           According to Petitioner's statement to law enforcement, his intentions were to go into the

    Larkes' home and tie them up, then kidnap Rebecca so he could talk to her. [App. 1473].3 Instead,

    Petitioner beat the Larkes to death with each sustaining up to nine blows to the skull. [App. 1627,

    1640]. After killing the Larkes, Petitioner waited in their home for Rebecca to return home from

    taking her children to school. [App. 1474].

             When Rebecca returned to her parents' home after taking her children to school on the

    morning of April 27th, Petitioner took Rebecca in a car and tried to flee. Id. Rebecca eventually

    escaped after being shot. Id. Petitioner then fled to Tennessee where he was captured in a

    campground approximately 10 days later. Petitioner confessed to both Tennessee and South

    Carolina law enforcement officers.

           Petitioner was indicted in November 2001 on two counts of first degree murder and one

    count of first degree burglary. Petitioner was represented by John Abdalla, Esq. ("Abdalla") and

    Frank Eppes, Jr., Esq. ("Eppes") at trial. On July 19, 2002, the jury found Petitioner guilty on all

    three charges. [App. 1705].

           Following a sentencing proceeding, the jury recommended a sentence of death after finding

    three statutory aggravating factors: 1) two or more persons were murdered by the Petitioner by one

    act or pursuant to one scheme or course of conduct; 2) the murder was committed while in the

    commission of a burglary; and 3) the murder was committed while in the commission of physical

    torture. [App. 2384]. On July 21, 2002, the circuit court sentenced Petitioner to thirty years for the

    burglary charge and death for the two murder charges. [App. 2385].



3
         For reference, [App. ____] refers to the state court appendix and can be found on this Court's docket at
docket entries 32-1 through 33-8.

                                                            2
       On December 19, 2005, the Supreme Court of South Carolina affirmed Petitioner's murder

convictions and death sentence. [App. 2429-33]. Remittitur was issued on January 13, 2006. [ECF

No. 34]. Petitioner then filed a petition for writ of certiorari to the United States Supreme Court,

which was denied on June 26, 2006. [ECF No. 34-3].

       On October 13, 2006, Petitioner filed a pro se application for post-conviction relief ("PCR")

in state court. The court appointed William H. Ehlies, II, Esq. ("Ehlies") and Teresa L. Norris

("Norris") to represent Petitioner in his post-conviction matter. Petitioner's PCR counsel filed an

amended PCR application on June 4, 2008. [App. 2478-81]. An evidentiary hearing was held on

August 4, 2008, before the Honorable J.C. Nicholson, Jr. [App. 2718-2812]. In an order filed July

20, 2009, Judge Nicholson denied and dismissed Petitioner's PCR application. [App. 2846-93].

       Petitioner appealed the denial of his PCR application to the South Carolina Supreme Court

raising six grounds for relief. [ECF No. 34-5 at 2-4]. The South Carolina Supreme Court granted

certiorari as to three issues and requested additional briefing. [ECF No. 34-8]. On March 20, 2013,

the South Carolina Supreme Court affirmed the circuit court's dismissal of Petitioner's PCR

application in a published opinion. [ECF No. 34-12]. Remittitur was issued on May 13, 2013.

       Petitioner then filed a petition for writ of certiorari in the United States Supreme Court,

which was denied on November 18, 2013. [ECF No. 59-3].

       On May 10, 2013, Petitioner commenced the instant § 2254 action by filing a motion to stay

his execution and a motion to appoint counsel. See [ECF No. 1]. On May 23, 2013, the Court

stayed Petitioner's execution and appointed Norris and Ehlies as Petitioner's counsel. [ECF Nos. 17;

19]. Petitioner filed his petition on August 21, 2013, raising six grounds for relief. [ECF No. 42].

The Court then extended Petitioner's stay of execution during the pendency of this case. [ECF No


                                                   3
    43].

           On January 17, 2014, in light of the U.S. Supreme Court's decision in Martinez v. Ryan, 566

    U.S. 1 (2012), the Court appointed Jeffrey P. Bloom, Esq. to investigate whether Petitioner may

    have additional claims not previously presented that may nevertheless be asserted under Martinez.

    [ECF No. 81]. On April 17, 2014, Mr. Bloom reported to the Court that he had discovered five

    additional potential claims that had not been previously asserted. [ECF No. 106].

           On July 23, 2014, the Court granted Petitioner's motion to amend his habeas petition and to

    substitute counsel. [ECF No. 123]. Petitioner filed an amended petition on August 8, 2014, raising

    the six grounds raised in the original petition and the five new grounds discovered by Mr. Bloom.4

    [ECF No. 131]. Petitioner's amended petition for writ of habeas corpus asserts the following

    grounds for relief:

    I.     Trial counsel rendered ineffective assistance of counsel, in violation of Sigmon’s
           rights under the Sixth and Fourteenth Amendments, by failing to object to the
           state’s improper cross-examination of a defense sentencing expert on adaptability to
           confinement and failing to object to the state’s closing arguments concerning the
           day to day details of prison life.

    II.    The Supreme Court of South Carolina violated both the due process and equal
           protection clauses of the Fifth and Fourteenth Amendments to the Constitution of
           the United States by exercising its discretion in an arbitrary and capricious manner
           on Ground I by granting relief to other death-sentenced inmates while denying
           certiorari and relief to Sigmon when he presented the same issue with nearly
           identical facts and is therefore similarly situated.

    III.   Trial counsel rendered ineffective assistance of counsel, in derogation of Sigmon's
           Sixth and Fourteenth Amendment rights, for failing to object to the solicitor's

4
          On August 22, 2014, Petitioner filed a motion to stay informing the Court that the he had filed a second PCR
action in state court raising the five new and unexhausted grounds discovered by Mr. Bloom. [ECF No. 142]. The
Court stayed this action while Petitioner's second PCR application was pending. [ECF No. 161]. Petitioner's second
PCR action was dismissed as successive and barred by the statute of limitation in an order filed March 3, 2017. [ECF
No. 204-16]. This Court lifted the stay after the South Carolina Supreme Court dismissed Petitioner's appeal from
the dismissal of his second PCR action. [ECF No. 195].

                                                               4
        improper closing arguments wherein the solicitor gave his personal opinions that
        death was the appropriate punishment and made improper “send a message”
        arguments.

IV.     Trial counsel rendered ineffective assistance of counsel in violation of the Sixth and
        Fourteenth Amendments for failing to request a charge on the statutory mitigating
        circumstance of age or mentality, when evidence presented at trial established that
        Sigmon was extremely intoxicated at the time of the murders, having consumed
        large quantities of beer and crack cocaine beforehand.

V.      Trial counsel rendered ineffective assistance of counsel, in derogation of petitioner's
        Sixth and Fourteenth Amendment rights, for failing to object to the trial court's
        instructions that a non-statutory mitigating circumstance was one the defendant
        "claims" lessens his culpability since this improperly impugned the legitimacy of
        non-statutory mitigating evidence under the Eighth and Fourteenth Amendments.

VI.     Trial counsel rendered ineffective assistance of counsel, in derogation of Sigmon's
        Sixth and Fourteenth Amendment rights, by requesting and obtaining the statutory
        "mitigating" circumstance of "provocation by the victim" based on the testimony of
        three defense witnesses who were called to testify about their bad relationships with
        Sigmon's ex-girlfriend, and thereby blame her for her parents' murders, since this
        patently offensive strategy was very likely to inflame the jury.

VII.    Sigmon was denied his right to effective assistance of counsel per the Sixth
        and Fourteenth Amendments by the failure of trial counsel to interview and
        call as witnesses additional family members and community witnesses, and
        by inadequately interviewing those family members that they did call as
        witnesses, and/or by failing to call the county detention center psychiatrist as
        a witness, and/or by failing to introduce an available video exhibit, such that
        substantial mitigating evidence was not presented and Sigmon was prejudiced
        thereby at the capital sentencing phase of his trial.

VIII.   Sigmon was denied his right to effective assistance of counsel per the Sixth
        and Fourteenth amendments, and per S.C. Code §16-3-26(b)(1), in that the
        “second chair” attorney – who was not qualified under state law to serve as
        lead counsel – nonetheless served and acted as “lead counsel,” contrary to the
        order of the court appointing counsel, and without objection from actual
        lead counsel, such that the trial attorneys rendered ineffective assistance of
        counsel, and the petitioner was prejudiced thereby at the capital sentencing
        phase of his trial.

IX.     Sigmon was denied his right to effective assistance of counsel per the Sixth
        and Fourteenth amendments in that trial counsel failed to object to the


                                                   5
           petitioner being made to wear a stun-belt in court which was visible to jurors
           during the proceedings, and the petitioner was prejudiced thereby at the
           capital sentencing phase of his trial.

    X.     Sigmon was denied his right to effective assistance of counsel per the Sixth
           and Fourteenth amendments, and per S.C. Code §16-3-28, in that trial
           counsel was unaware that the second defense attorney could also have
           presented a closing argument at sentencing after the petitioner, and the
           petitioner was prejudiced thereby at the capital sentencing phase of his trial.

    XI.    Sigmon was denied his right to effective assistance of appellate counsel on
           direct appeal per the Sixth and Fourteenth amendments for failure to raise
           as issues the objections made by trial counsel at voir dire, and the petitioner
           was prejudiced thereby as it relates to the capital sentencing phase of his
           trial.5

                                                  Legal Standards

    I.     Review of the Magistrate Judge’s R & R

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct

    a de novo review of those portions of the R & R to which specific objections are made, and it may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

    recommit the matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review

    when a party makes only “general and conclusory objections that do not direct the [C]ourt to a

    specific error in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v.

    Johnson, 687 F.2d 44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the


5
          Petitioner has withdrawn ground eleven. [ECF No. 213 at 3 n.2].

                                                            6
Court reviews only for clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005), and the Court need not give any explanation for adopting the Magistrate Judge’s

recommendation. Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

II.     Summary Judgment

        “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see generally Rule 12 of the Rules Governing Section 2254 Cases (“The Federal

Rules of Civil Procedure . . . , to the extent that they are not inconsistent with any statutory

provisions or these rules, may be applied to a proceeding under these rules.”); Brandt v. Gooding,

636 F.3d 124, 132 (4th Cir. 2011) (“Federal Rule of Civil Procedure 56 ‘applies to habeas

proceedings.’” (quoting Maynard v. Dixon, 943 F.2d 407, 412 (4th Cir. 1991))). “A party asserting

that a fact cannot be or is genuinely disputed must support the assertion by: (A) citing to particular

parts of materials in the record . . . ; or (B) showing that the materials cited do not establish the

absence or presence of a genuine dispute, or that an adverse party cannot produce admissible

evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). “The evidence must be viewed in the light

most favorable to the non-moving party, with all reasonable inferences drawn in that party’s favor.

The court therefore cannot weigh the evidence or make credibility determinations.” Reyazuddin v.

Montgomery Cty., 789 F.3d 407, 413 (4th Cir. 2015) (internal citation and quotation marks omitted).

                                               Discussion

        As mentioned above, Petitioner presently seeks habeas relief on ten grounds. The Magistrate

Judge recommended granting summary judgment on all ten grounds. Petitioner has filed objections

to the Magistrate Judge's R&R arguing that Respondent's motion for summary judgment should be


                                                    7
denied. Petitioner also argues the Court should hold an evidentiary hearing on the Martinez claims.

I.     Preserved Grounds

       A.         Standard of Review

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254, federal courts may not grant habeas corpus relief unless the underlying state adjudication:

            (1)      resulted in a decision that was contrary to, or involved an
                     unreasonable application of, clearly established Federal
                     law, as determined by the Supreme Court of the United
                     States; or

            (2)      resulted in a decision that was based on an unreasonable
                     determination of the facts in light of the evidence presented
                     in the State court proceeding.

28 U.S.C. § 2254(d). This is a “difficult to meet and highly deferential standard for evaluating

state-court rulings, which demands that state-court decisions be given the benefit of the doubt.”

Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (internal quotation marks and citations omitted).

“Section 2254(d)(1) describes the standard of review to be applied to claims challenging how the

state courts applied federal law, while § 2254(d)(2) describes the standard to be applied to claims

challenging how the state courts determined the facts.” Winston v. Kelly, 592 F.3d 535, 553 (4th

Cir. 2010). “‘[A] determination on a factual issue made by a State court shall be presumed correct,’

and the burden is on the petitioner to rebut this presumption ‘by clear and convincing evidence.’”

Tucker v. Ozmint, 350 F.3d 433, 439 (4th Cir. 2003) (quoting 28 U.S.C. § 2254(e)(1)). “Under §

2254(d), an unreasonable application of federal law differs from an incorrect application of federal

law, and a state court ‘must be granted a deference and latitude that are not in operation when the

case involves review under the Strickland standard itself.’” Jones v. Clarke, 783 F.3d 987, 991 (4th



                                                    8
Cir. 2015) (quoting Harrington v. Richter, 562 U.S. 86, 101 (2011)).

       B.      Ground One

       In ground one, Petitioner claims trial counsel rendered ineffective assistance of counsel

under Strickland v. Washington, 466 U.S. 668 (1984), by failing to object to the state’s

cross-examination of a defense sentencing expert on prison adaptability. Within ground one,

Petitioner also claims trial counsel was ineffective under Strickland for failing to object to the

state’s closing arguments concerning the details of prison life.

        In Strickland v. Washington, the United States Supreme Court established that to challenge

a conviction based on ineffective assistance of counsel, a prisoner must prove two elements: (1) his

counsel was deficient in his representation and (2) he was prejudiced as a result. 466 U.S. 668, 687

(1984). To prove that counsel's performance was deficient, a petitioner must show that “counsel's

representation fell below an objective standard of reasonableness,” Id. at 688, and that the “acts and

omissions” of counsel were, in light of all the circumstances, “outside the range of professionally

competent assistance.” Id. at 690. Such a determination “must be highly deferential,” with a “strong

presumption that counsel's conduct falls within the wide range of reasonable professional

assistance.” Id. at 689; see also, Burket v. Angelone, 208 F.3d 172, 189 (4th Cir. 2000) (reviewing

court “must be highly deferential in scrutinizing [counsel's] performance and must filter the

distorting effects of hindsight from [its] analysis”); Spencer v. Murray, 18 F.3d 229,233 (4th Cir.

1994) (court must “presume that challenged acts are likely the result of sound trial strategy.”).

       To satisfy Strickland's prejudice prong, a “defendant must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability sufficient to


                                                   9
undermine confidence in the outcome.” Id. The two prongs of the Strickland test are “separate and

distinct elements of an ineffective assistance claim,” and a successful petition “must show both

deficient performance and prejudice.” Spencer, 18 F.3d at 233. Therefore, a court need not review

the reasonableness of counsel's performance if a petitioner fails to show prejudice. Quesinberry v.

Taylor, 162 F.3d 273, 278 (4th Cir. 1998).

       Regarding the prejudice prong, "[w]hen a defendant challenges a death sentence such as the

one at issue in this case, the question is whether there is a reasonable probability that, absent the

errors, the sentencer . . . would have concluded that the balance of aggravating and mitigating

circumstances did not warrant death." Id. at 695. "In making this determination, a court hearing an

ineffectiveness claim must consider the totality of the evidence before the judge or jury." Id. "In

jurisdictions such as South Carolina, where a jury must return a unanimous verdict . . . , the

prejudice prong of Strickland is met where ‘there is a reasonable probability that at least one juror

would have struck a different balance.'" Hope v. Cartledge, 857 F.3d 518, 524 (4th Cir. 2017)

(quoting Wiggins v. Smith, 539 U.S. 510, 537 (2003).

       When evaluating a habeas petition based on a claim of ineffective assistance of counsel,

“[t]he pivotal question is whether the state court’s application of the Strickland standard was

unreasonable. This is different from asking whether defense counsel’s performance fell below

Strickland’s standard.” Richter, 562 U.S. at 101. “A state court must be granted a deference and

latitude that are not in operation when the case involves review under the Strickland standard itself.”

Id.; see also Yarborough v. Gentry, 540 U.S. 1, 6 (2003) (stating judicial review of counsel’s

performance is “doubly deferential when it is conducted through the lens of federal habeas”). Even

if a state court decision questionably constitutes an unreasonable application of federal law, the


                                                   10
“state court’s determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s decision.” Richter, 562

U.S. at 101 (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Thus, in such situations,

the habeas court must determine whether it is possible for fairminded jurists to disagree that the

arguments or theories supporting the state court’s decision are inconsistent with Supreme Court

precedent. Id.

                 (1)   Facts

       Petitioner’s trial counsel called James Aiken (“Aiken”) as a defense expert witness on prison

adaptability and the conditions of prison. [App. 2006]. On cross-examination, Aiken testified that

Petitioner could have regularly scheduled visitors, the ability to watch television, recreation, access

to a library, access to a telephone, canteen, showers, the ability take educational classes, send and

receive mail, religious services, and a personal locker. Id. at 2022-2025. Petitioner’s trial counsel

did not object to any portion of the solicitor’s cross-examination of Aiken.

       In his penalty phase closing argument, the solicitor argued that with life imprisonment,

Petitioner would still have mail, tv, three meals a day, someone to do his laundry, health care, and

recreation. Petitioner’s trial counsel did not object. [App. 2066-67].

                 (2)   PCR Order

       The PCR court found that trial counsel were not deficient and that Petitioner suffered no

prejudice as there was no basis for an objection for either the cross-examination or resulting

argument by the solicitor. [App. 2869]. The PCR court stated that because general conditions

evidence was intentionally elicited during Aiken’s direct examination by defense counsel, the

solicitor was entitled to cross-examine the witness on the conditions issue. [App. 2874]. The PCR


                                                   11
court stated further that “since the evidence was in the record, and both defense and the State argued

prison conditions based on the evidence, the record based responsive argument cannot support proof

of error, as there could be no reasonable basis for an objection.” Id.

         Disposing of ground one, the PCR court found:

               In sum, Applicant has failed to show error and prejudice where the
               defense essentially received what was requested, that is to
               introduce evidence (of their own choosing and through a defense
               witness as opposed to a prosecution witness (Mr. Sligh)), and to
               argue that the punishment of life imprisonment was an
               extraordinarily harsh sentence, and the State merely cross-
               examined the defense witness on same. Not only was this case
               tried without the benefit of Burkhart, it is also specifically
               distinguishable from Burkhart in the major respect of who offered
               the evidence when, and whether there is fair response. Moreover,
               the record demonstrates that the balance of evidence on each side
               fails to support a finding of prejudice on this record. Lastly, given
               the overwhelming evidence of aggravating circumstances, and the
               limited mitigation, there could be no “reasonable probability that,
               absent [counsel’s] errors, the sentencer - including an appellate
               court, to the extent it independently reweighs the evidence - would
               have concluded that the balance of aggravating and mitigating
               circumstances did not warrant death.” Jones, 332 S.C. at 340, 504
               S.E.2d at 829. There is overwhelmingly strong evidence in
               aggravation, including the finding of torture, burglary first degree,
               and the murder of not one but two elderly victims in a vicious and
               personal beating with a baseball bat, the victims having been
               surprised in their own home. Applicant has not established error
               on these particular facts, however, if error could be shown, he has
               not established prejudice such that would entitle him to a new
               proceeding.

[App. 2875-76].

               (3)     R&R

       The Magistrate Judge recommended dismissing ground one. As to the failure to object to

the cross examination of Aiken on general prison conditions, the Magistrate Judge stated the PCR



                                                   12
court’s finding that counsel were not deficient was not contrary to, or an unreasonable application

of, any clearly established federal law. [R&R, ECF No. 223 at 31]. The Magistrate Judge found that

“[g]iven the state of the law at the time of Petitioner’s trial and trial counsel’s testimony, the PCR

court’s determination that trial counsel made tactical decisions not to object to the solicitor’s cross-

examination of Aiken and the solicitor’s closing argument so that they could present their own

prison condition evidence is far from unreasonable.” Id. at 36. In summary, the Magistrate Judge

concluded that the PCR court reasonably applied Strickland and based its decision on a reasonable

determination of the facts.

               (4)     Discussion

       Petitioner objected to the Magistrate Judge’s recommendation that ground one be dismissed

arguing the PCR court unreasonably applied the law to the facts of Petitioner’s case by failing to

recognize that trial counsel had presented evidence without a full understanding of the ramifications

of that evidence. Petitioner contends that failure to understand the nature of the evidence presented

is an unreasonable decision under the Strickland standards. Petitioner further contends the evidence

allowed the State to make a compelling argument it otherwise would not have been able to make,

which was prejudicial to Petitioner.

       Petitioner’s trial counsel may have arguably misunderstood the ramifications of presenting

Aiken as a defense witness on prison adaptability and may have not fully understood the nuances

between prison adaptability evidence and general prison conditions evidence. See Bowman v. State,

809 S.E.2d 232, 241 (S.C. 2018) (recognizing the unique distinction South Carolina jurisprudence

has drawn between evidence of prison adaptability, which S.C. has held is relevant and admissible,

and evidence of general prison conditions, which S.C. has held is not). However, at the time of


                                                   13
trial, the admission of general prison condition evidence was not recognized as a reversible error,

especially where defense counsel opened the door to such evidence. See Bowman, 809 S.E.2d at

243-44 (stating “once the defendant opens the door, the solicitor's invited response is appropriate so

long as it is does not unfairly prejudice the defendant . . .unless the State's response is inappropriate

or unfairly prejudicial, counsel is not deficient for failing to object”).

        Since trial counsel opened the door to general prison condition evidence with Aiken’s direct

examination, it is doubtful whether trial counsel even had a valid basis for an objection to the

solicitor’s cross-examination of Aiken. As to the closing argument, it was certainly a reasonable

trial strategy not to object to opposing counsel’s closing argument, especially when the argument

was supported by the evidence at trial. Accordingly, the PCR court’s finding that there was no basis

for an objection and that trial counsel was not deficient was not contrary to, or an unreasonable

application of, clearly established Federal law, nor was it based on an unreasonable determination of

the facts in light of the evidence presented.

        Even if there was a valid basis for an objection to either the cross-examination or the closing

argument, Petitioner has failed to demonstrate prejudice. As noted by the PCR court, this case

involved overwhelming evidence of aggravating circumstances, including torture, burglary first

degree, and the murder of two victims during one course of conduct. Given the overwhelming

evidence of aggravating circumstances, and the limited mitigation evidence, the PCR court

concluded there was no reasonable probability that the sentencer would have concluded that the

balance of aggravating and mitigating circumstances did not warrant death. [App. 2876]. The PCR

court’s finding of no prejudice was not contrary to, or an unreasonable application of, clearly

established Federal law, and was not based on an unreasonable determination of the facts.


                                                    14
        The Court finds the Magistrate Judge correctly applied the law to the facts of the case and

overrules Petitioner’s objections as to ground one. Ground one is due to be dismissed.

        C.     Ground Two

        In ground two, Petitioner claims the Supreme Court of South Carolina violated both the due

process and equal protection clauses of the Fifth and Fourteenth Amendments to the Constitution of

the United States by exercising its discretion in an arbitrary and capricious manner on ground one

above by granting relief to other death-sentenced inmates while denying certiorari and relief to

Petitioner when he presented the same issue with nearly identical facts and is therefore similarly

situated.

        The Magistrate Judge rejected ground two finding that Petitioner’s challenge to the South

Carolina Supreme Court’s decision not to review a collateral claim of ineffective assistance of

counsel was a procedural error that was not cognizable on federal habeas review. See Bryant v.

Maryland, 848 F.2d 492, 493 (4th Cir. 1988) (“[C]laims of error occurring in a state post-conviction

proceeding cannot serve as a basis for federal habeas corpus relief”); see also Wright v. Angelone,

151 F.3d 151, 159 (4th Cir. 1998) (“[Petitioner] is not currently detained as a result of a decision of

the [state supreme court] in the state habeas action. Accordingly, we agree with the district court

that this claim, a challenge to . . . state habeas proceedings, cannot provide a basis for federal habeas

relief”).

        Petitioner does not make a specific objection to the Magistrate Judge’s recommendation as

to ground two. Petitioner merely states: “[t]he South Carolina Supreme Court’s decision not to

grant certiorari on [ground one] resulted in a decision contrary to federal law as determined by the

United States Supreme Court or reached an unreasonable determination of the facts on the evidence


                                                   15
presented, particularly where the South Carolina Supreme Court has declared that each case

involving ‘prison conditions’ should be decided on a case-by-case (and fact-by-fact) basis.”

[Objections to R&R, ECF No. 229 at 4]. Petitioner’s objection does not address the Magistrate

Judge’s recommendation regarding whether ground two is a cognizable claim.

       A federal court “shall entertain an application for a writ of habeas corpus in behalf of a

person in custody pursuant to the judgment of a State court only on the ground that he is in custody

in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.A. § 2254(a).

Here, Petitioner is not in custody as a result of the South Carolina Supreme Court’s decision not to

grant certiorari as to ground one. Petitioner’s claim in ground two is therefore not cognizable. See

Wright, 151 F.3d at 159. Moreover, this Court’s reading of Bowman, 809 S.E.2d 232, indicates that

had the South Carolina Supreme Court granted certiorari on ground one, it would have denied relief

just as it did in Bowman. 809 S.E.2d at 239-246 (rejecting petitioner’s argument that defense

counsel was deficient in failing to object to the Solicitor's questioning of defense prison expert

Aiken regarding general prison conditions).

       Petitioner’s objection with respect to ground two is overruled. The Magistrate Judge

correctly applied the law to the facts and correctly concluded that Petitioner’s claim in ground two

was not cognizable on federal habeas review. Ground two is due to be dismissed.

       D.      Ground Three

       In ground three, Petitioner claims trial counsel rendered ineffective assistance of counsel

under Strickland by failing to object to the portion of the solicitor’s closing argument where the

solicitor gave his personal opinion that death was the appropriate punishment and made improper




                                                  16
    “send a message” arguments.6

                    (1)      Facts

           During his closing argument, the solicitor stated:

                    Now, when we asked for the death penalty, it’s a fair and
                    appropriate question for you to say back to me, Solicitor Ariail,
                    why do you think that the death penalty is an appropriate
                    punishment in this case? And I can best summarize it by a
                    response that I got from a juror in another case on voir dire, and
                    that juror said, as to her response in her argument for the death
                    penalty, that they’re [sic] are mean and evil people who live in this
                    world, who do not deserve to continue to live with the rest of us,
                    regardless of how confined they are. And that’s what the basis of
                    our request for the death penalty is. There are certain mean and
                    evil people that live in this world that do not deserve to continue to
                    live with us.

                                                   ...

                    And there are people, there are people who will argue that the
                    death penalty is not a deterrent. But my response as the solicitor of
                    this circuit is, it is a deterrent to this individual and that is what we
                    are asking, is to deter Brad Sigmon and send the message that this
                    type of conduct will not be tolerated in Greenville County, or
                    anywhere in this State. And let that decision that you reach ring
                    like a bell from this courthouse, that people will understand that we
                    will not accept brutal behavior such as this. Thank you.

    [App. 2064-64; 2070]. Trial counsel did not object.

                    (2)      South Carolina Supreme Court Opinion

           The South Carolina Supreme Court found that the solicitor’s comments were not improper


6
          PCR counsel did not specifically raise an ineffective assistance of counsel claim regarding the solicitor's
"send a message" comments. The precise issue raised in the PCR litigation centered on trial counsel's failure to
object to comments suggesting the solicitor's personal opinion and involvement in the process, not a freestanding
challenge to the "send a message" argument. Thus, the "send a message" argument was not addressed separately in
the PCR court Order of Dismissal or the Supreme Court of South Carolina Opinion. Accordingly, the Court finds
Petitioner's claim that trial counsel were ineffective for failing to object to the solicitor's "send a message" argument
is procedurally defaulted and Petitioner has failed to establish cause and prejudice for the default. Regardless, even
if not procedurally defaulted, the claim fails on the merits as discussed below.

                                                               17
and therefore trial counsel were not deficient for not objecting. Sigmon v. State, 742 S.E.2d 394, 400

(S.C. 2013). The court held the solicitor’s comments did not diminish the role of the jury in

sentencing Petitioner to death and the solicitor did not go so far as to compare his undertaking in

requesting the death penalty to the jury’s decision to ultimately impose a death sentence. Sigmon,

742 S.E.2d at 399.

                (3)     R&R

        The Magistrate Judge recommended granting summary judgment and dismissing ground

three. As to the solicitor’s argument regarding his reasons for seeking the death penalty, the

Magistrate Judge found that, based on the solicitor’s closing argument as a whole, the state court

could have reasonably determined that the solicitor’s comments did not improperly mislead the jury

about its role in determining Petitioner’s sentence. With respect to the “send a message” argument,

the Magistrate Judge noted that Petitioner’s trial counsel responded to those portions of the

solicitor’s closing argument in his own closing argument. Thus, the Magistrate Judge concluded

that although trial counsel may not have expressed a strategic reason for not objecting to the specific

portions of the solicitor’s closing at issue in ground three, trial counsel’s actions appear to comport

with the stated general strategy of responding, rather than objecting, to opposing counsel’s closing

argument. In concluding that the state court’s decision was neither contrary to nor an unreasonable

application of applicable Supreme Court precedent, nor based on an unreasonable determination of

the facts, the Magistrate Judge found the record supported the state court’s determination that trial

counsel were not ineffective for not objecting to the solicitor’s closing argument during the penalty

phase of Petitioner’s trial.

                (4)     Discussion


                                                   18
       Petitioner objected to the Magistrate Judge’s recommended dismissal of ground three

arguing that by offering his personal opinions that he had decided the death penalty was the right

sentence, the jury was left with the impression that their decision was far less important than it

should have been. Petitioner also argues the solicitor’s request to “send a message” injected an

arbitrary and capricious factor into the imposition of death, which the Eighth Amendment prohibits.

Petitioner argues that in failing to grant relief on this ground, the state court’s decision was contrary

to clearly established federal law as determined by the Supreme Court.

       A prosecutor’s improper remarks violate the Constitution only if they “so infected the trial

with unfairness as to make the resulting conviction a denial of due process.” Darden v. Wainwright,

477 U.S. 168, 181 (1986). Similarly, the South Carolina Supreme Court has held that the relevant

question in determining whether a solicitor’s closing arguments were improper is “whether the

solicitor’s comments so infected the trial with unfairness as to make the resulting conviction a

denial of due process.” Sigmon, 742 S.E.2d at 399 (quoting Simmons v. State, 503 S.E.2d 164, 166-

67 (S.C. 1998).

       In this case, the solicitor’s comments referencing his decision to seek the death penalty and

that the jury should “send a message” with their verdict were borderline, but not necessarily

improper. Fairminded jurists could disagree regarding whether the solicitor’s comments were

objectionable. See Richter, 562 U.S. at 101. Petitioner cites United States v. Runyon, 707 F.3d 475,

(4th Cir. 2013), in support of his position the comments in the closing argument were improper, but

Petitioner fails to distinguish between a direct challenge of the propriety of the comments and a

claim of ineffective assistance of counsel. Affording the state court the required deference under

AEDPA, Petitioner has not established that the state court’s decision was contrary to, or an


                                                   19
unreasonable application of, clearly established federal law, nor has he demonstrated that the state

court’s decision was based on an unreasonable determination of the facts.

        Assuming the solicitor’s comments were objectionable and trial counsel was deficient for

failing to object, Petitioner has failed to demonstrate prejudice as a result of trial counsel’s failure to

object. As the PCR court noted, the solicitor’s comments “are so minor in comparison with the

tremendous amount of evidence in aggravation,” that any such error could not reasonably be said to

have affected sentencing. [App. 2878].

        The Magistrate Judge correctly applied the law to the facts with respect to ground three.

Petitioner’s objections as to ground three are overruled and ground three is due to be dismissed.

        E.      Ground Four

        In ground four, Petitioner argues trial counsel was ineffective under Strickland for failing to

request a charge on the mitigating circumstance of age or mentality based on evidence that

Petitioner could have been intoxicated at the time of the crime.

                (1)     Facts

        Petitioner contends there is “extensive and credible evidence in the record” that Petitioner

was intoxicated at the time of the crime. Charles Hall, one of Petitioner’s employees, testified that

Petitioner came to work two days before the murders and stated he had been drinking since 8:00

a.m. [App. 1616]. Hall also testified that around 8:00 or 8:30 the night before the murders,

Petitioner came to Hall’s house and asked if Hall knew where he could buy a gun. [App. 1613].

Hall testified that he could tell Petitioner had been drinking, but he seemed coherent. [App. 1614].

        Around 9:00 p.m. the night before the murders, Petitioner and Eugene Strube bought beer at

a gas station and went to Petitioner’s trailer. [App. 1578-80]. Strube testified that Petitioner drank a


                                                    20
six-pack of beer and smoked “a couple hundred dollars worth” of crack. [App. 1593-94]. Strube

testified that by the time they left the trailer the next morning before the murders, neither of them

was under the influence of crack. [App. 1587].

       Additionally, Dr. Alex Morton testified that based on what Petitioner consumed the day and

night before the murders, drugs and alcohol could have impacted Petitioner’s mental and

psychological functioning for up to twenty-eight days after using them. [App. 1981]. According to

Dr. Morton, Petitioner reported using about fifty dollars worth of crack cocaine and drinking two

mixed drinks and half a bottle of peppermint schnapps the day and night before the murders. [App.

1980-81].

               (2)     South Carolina Supreme Court Opinion

       The South Carolina Supreme Court rejected Petitioner’s claim and found that “[a]lthough

the record supports the conclusion Sigmon ingested alcohol prior to the murders, it does not

establish he was intoxicated when he committed the crimes.” Sigmon, 742 S.E.2d at 401. The court

therefore concluded Petitioner’s trial counsel were not deficient for failing to argue that Petitioner’s

intoxication warranted the mitigating charge of age or mentality. Id.

               (3)     R&R

       The Magistrate Judge recommended granting summary judgment on ground four.

Importantly, the Magistrate Judge noted that Petitioner had not indicated, and the Court had not

found, any evidence that Petitioner was intoxicated at the time of the crime. [R&R, ECF No. 223 at

54]. The Magistrate Judge concluded that Petitioner failed to show by clear and convincing

evidence that the state court’s determination was incorrect, based on an unreasonable determination

of the facts, or that it was contrary to, or an unreasonable application of, clearly established federal


                                                   21
law.

               (4)     Discussion

       Petitioner argues in his objections that ample evidence existed to support the assertion of

intoxication. Petitioner contends the state court’s finding on this ground was an unreasonable

application of precedent to the facts, as well as an unreasonable determination of the facts.

       Under South Carolina law, where there is evidence that the defendant was intoxicated at the

time he committed the crime, the trial judge is required to submit the following statutory mitigating

circumstances: “(2) [t]he murder was committed while the defendant was under the influence of

mental or emotional disturbance;” “(6) [t]he capacity of the defendant to appreciate the criminality

of his conduct or to conform his conduct to the requirements of law was substantially impaired;”

and “(7) [t]he age or mentality of the defendant at the time of the crime.” S.C. Code Ann. §§ 16-3-

20(C)(b)(2), (6), (7); State v. Vazsquez, 613 S.E.2d 359, 363 (S.C. 2005).

       During the penalty phase, trial counsel requested a jury charge pursuant to S.C. Code Ann. §

16-3-20(C)(b)(7) on the “age or mentality of the defendant at the time of the crime” based on the

evidence presented as to Sigmon’s mental state at the time of the murders. The court declined to

charge “age or mentality” concluding any inference from mental state was covered by the court’s

other charges on mental state. Trial counsel did not argue that a charge on “age or mentality” was

warranted based on Petitioner’s alleged intoxication at the time of the murders.

       The court did, however, charge the following statutory mitigating circumstances under S.C.

Code Ann. § 16-3-20(C)(b): (1) “[t]he defendant has no significant history of prior criminal

conviction involving the use of violence against another person;” (2) “[t]he murder was committed

while defendant was under the influence of mental or emotional disturbance; (6) “[t]he capacity of


                                                  22
the defendant to appreciate the criminality of his conduct or to conform his conduct to the

requirements of law was substantially impaired;” and (8) “[t]he defendant was provoked by the

victim into committing murder.”

         Petitioner argues there is ample evidence of intoxication at the time of the crime. While the

record supports the conclusion that Petitioner abused drugs and alcohol the night before the murders

and possibly into the early morning, the record does not establish that Petitioner was intoxicated

when he left his trailer the morning of the murders before going to the Larkes’ trailer. Strube

testified that he and Petitioner ran out of crack sometime during the night and that neither were

under the influence of crack by the time they left the trailer the morning of the murders. There is

also no indication that Petitioner was still drunk based on the amount of alcohol he reportedly

consumed. Petitioner has failed to meet his burden of rebutting the state court’s factual

determination that Petitioner was not intoxicated at the time of the murders.

       Because the record supports the state court’s conclusion that Petitioner was not intoxicated

at the time of the murders, Petitioner’s trial counsel were not deficient in failing to argue that

Petitioner’s alleged intoxication warranted an “age or mentality” jury charge under S.C. Code Ann.

§ 16-3-20(C)(b)(7).

       Even if it was somehow error for trial counsel not to press the issue of an “age or mentality”

instruction, Petitioner has failed to demonstrate any prejudice. The trial court’s charges - that (2)

“[t]he murder was committed while defendant was under the influence of mental or emotional

disturbance; (6) “[t]he capacity of the defendant to appreciate the criminality of his conduct or to

conform his conduct to the requirements of law was substantially impaired” - adequately informed

the jury that they could consider Petitioner’s impaired mental state. Petitioner has failed to


                                                   23
demonstrate how an additional charge on “age or mentality” would have changed the results of the

proceeding.

       The state court’s rejection of ground four was not contrary to, or an unreasonable application

of, clearly established federal law, nor was it an unreasonable determination of the facts in light of

the evidence presented. The Magistrate Judge correctly applied the law to the facts in

recommending summary judgment on ground four. Petitioner’s objections are overruled and ground

four is due to be dismissed.

       F.      Ground Five

       In ground five, Petitioner argues his trial counsel were ineffective under Strickland for

failing to object to the trial court’s instructions on non-statutory mitigating circumstances, which

Petitioner contends impugned the legitimacy of non-statutory mitigating factors and suggested that

the jury should consider only mitigating factors directly related to the offense.

               (1)     Facts

       Petitioner contends the following portions of the trial court’s penalty phase jury instruction

warranted an objection:

               Now, a mitigating circumstance is neither a justification or an
               excuse for the murder. It’s [sic] simply lessens the degree of one’s
               guilt. That is it makes the defendant less blameworthy, or less
               culpable.
               ...

               So what is a non-statutory mitigating circumstance? A non-
               statutory mitigating circumstance is one that is not provided for by
               statute, but it is one which the defendant claims serves the same
               purpose. That is to reduce the degree of his guilt in the offense.

[App. 2108-09].

               (2)     South Carolina Supreme Court Opinion

                                                   24
        The South Carolina Supreme Court rejected Petitioner’s claim that trial counsel was

ineffective for failing to object to the trial court’s jury instruction on non-statutory mitigating

circumstances. The Supreme Court found the trial court’s overall charge to the jury clearly

indicated the jury’s power to consider any circumstance in mitigation, and a reasonable juror would

have known he could consider any reason in deciding whether to sentence Petitioner to death.

Sigmon, 742 S.E.2d at 401-02.

                (3)     R&R

        In recommending summary judgment, the Magistrate Judge concluded the South Carolina

Supreme Court’s decision was fully supported by the record. The Magistrate Judge closely

examined the trial court’s entire jury charge and found that the trial court’s charge clearly indicated

that non-statutory mitigating circumstances were to be weighted equally with statutory mitigating

circumstances and that the jurors may choose a sentence of life imprisonment for any reason.

                (4)     Discussion

        In his objections, Petitioner argues the wording of the judge’s jury instructions suggested the

non-statutory mitigating circumstances were things the defendant “claimed” served the same

purpose as statutory mitigating circumstances and that the judge’s instructions clearly drew a bright

line between statutory and non-statutory mitigating circumstances. However, Petitioner’s argument

is incorrectly premised on the notion that the challenged portion of the jury charge can be read in

isolation.

        It is well established that a single instruction to a jury may not be judged in artificial

isolation, but must be viewed in the context of the overall charge. Cupp v. Naughten, 414 U.S. 141,

146-47 (1973); State v. Hicks, 499 S.E.2d 209, 215 (S.C. 1998) (stating “[a] jury instruction must be


                                                    25
viewed in the context of the overall charge”). In this case, the trial court’s overall charge weighted

statutory mitigating circumstances and non-statutory mitigating circumstances equally. See [App.

2107-2111]. The trial court’s charge does not impugn or disparage non-statutory mitigating

circumstances. The trial court instructed the jury that it could consider any factor in mitigation of

the offense and it could impose a sentence of life imprisonment for no reason at all. [App. 2111].

When viewed in the context of the overall charge, Petitioner has failed to demonstrate that the trial

court’s non-statutory mitigating circumstance charge was improper or that trial counsel was

deficient for failing to object to it. Even if trial counsel were deficient for failing to object to

challenged portions of the trial court’s charge, Petitioner has not established any resulting prejudice.

        For those reasons, the state court’s decision on ground five was not contrary to, or an

unreasonable application of, clearly established federal law, nor an unreasonable determination of

the facts. Respondents are entitled to summary judgment on ground five as recommended by the

Magistrate Judge. Petitioner’s objections are overruled and ground five is due to be dismissed.

        G.      Ground Six

        In ground six, Petitioner argues trial counsel were ineffective under Strickland for requesting

and obtaining a statutory mitigating circumstance charge related to provocation by the victim.

While the trial court agreed to give the instruction based on Mr. Larke’s statement he was going to

get his gun, Petitioner contends that trial counsel misunderstood the basis for the instruction and

pursued a patently offensive argument that Rebecca provoked Petitioner into murdering her parents.

                (1)     Facts

        During the penalty phase of Petitioner’s trial, trial counsel pursued a theory that Petitioner’s

actions were provoked by his volatile relationship with the Larkes’ daughter, Rebecca Barbare.


                                                    26
Trial counsel called two of Ms. Barbare’s ex-husbands and her current husband in an attempt to

show that Ms. Barbare had a pattern of beginning a relationship with one man before ending a

relationship with another. [App. 1825-28; 1907-18].

        Trial counsel requested a statutory mitigating circumstances charge that the defendant was

provoked by the victim in committing the murder. See S.C. Code Ann. § 16-3-20(C)(b)(8). The trial

court agreed to charge that the defendant was provoked by the victim based on evidence that Mr.

Larke said he was going to get his gun. [App. 2053-54].

        Trial counsel also argued for a statutory mitigating charge that the defendant acted under

duress or under domination of another person, specifically Rebecca Barbare. [App. 2052-53]. The

trial court declined to give a “duress” instruction but informed trial counsel they could argue it as a

mitigating circumstance. [App. 2053].

                (2)     PCR Order

        The PCR court addressed this claim on the merits and found that trial counsel was not

ineffective for developing a “trigger” or “love sick” theory and presenting such evidence as

mitigation. [App. 2889]. The PCR court also found no prejudice from this strategy based on the

“wealth of evidence in aggravation.” Id. The PCR court further concluded that trial counsel were

not ineffective for requesting and obtaining an instruction on the statutory mitigating circumstance

of provocation by the victim. [App. 2890-92]. The PCR court set forth three reasons for finding no

prejudice with respect to trial counsel’s request for the “provocation by the victim” charge: 1) there

is a factually distinguishable basis for the charge that is not challenged; 2) the fact of [Petitioner’s]

obsessive infatuation with Ms. Barbare was part and parcel of the case and would be addressed

within trial, by [Petitioner’s] confession alone if nothing else; and 3) the tremendous amount of


                                                    27
evidence in aggravation in the double murder of Ms. Barbare’s parents in their own home. [App.

2892].

                 (3)    R&R

         The Magistrate Judge recommended granting summary judgment and dismissing ground six.

The Magistrate Judge found there was a reasonable argument that trial counsel satisfied Strickland’s

deferential standard when they pursued the “trigger” or “love sick” theory. See Richter, 562 U.S. at

105. Significantly, the Magistrate Judge noted that Petitioner failed to challenge the PCR court’s

finding that he suffered no prejudice from the jury charge or trial counsel’s pursuit of the “trigger”

or “love sick” theory. Based on Petitioner’s failure to challenge the PCR court’s prejudice findings

on ground six, the Magistrate Judge found no reason to conclude the PCR court’s prejudice analysis

was based on an unreasonable determination of the facts or was an unreasonable application of

Strickland. Accordingly, the Magistrate Judge found that Petitioner was not entitled to habeas relief

on ground six.

                 (4)    Discussion

         In his objections, Petitioner argues trial counsel misunderstood the factual basis for the

provocation by victim charge, which led to an offensive argument to the jury, specifically that Ms.

Barbare caused her parents’ death. Petitioner, however, has failed to establish that the PCR court’s

decision was contrary to, or an unreasonable application of, clearly established federal law, or based

on an unreasonable determination of the facts.

         Trial counsel are granted wide latitude in making tactical decisions and reviewing courts

must “indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.” Strickland, 466 U.S. at 689. In this case, Petitioner has failed to establish


                                                    28
that trial counsel’s pursuit of the “trigger” or “love sick” theory was objectively unreasonable.

While the “trigger” or “love sick” theory was not successful, it was nevertheless consistent with

Petitioner’s Tennessee confession [App. 1507-1528] and statement to the jury (“Was I obsessed

with her? Yes . . . What set me off? Go back three years. The second time Becky left Troy for me.”)

[App. 2085]. It was objectively reasonable for trial counsel to attempt to explain that Petitioner’s

actions were the result of passion or stress from the relationship with Ms. Barbare. Granting trial

counsel wide latitude in making strategic decisions, the Court finds that trial counsel were not

ineffective in pursuing the “trigger” or “love sick” theory. Furthermore, even if trial counsel were

ineffective for pursuing this theory, Petitioner has not indicated how he suffered prejudice in light of

the overwhelming evidence in aggravation.

       As to the request for a charge of provocation by the victim and the assertion that trial counsel

misunderstood the factual basis for the charge, Petitioner has failed to establish any error or

resulting prejudice. The trial court indicated the factual basis for the charge on the record and trial

counsel appeared to agree.

               The court:      All right. I’m going to scratch number five.
                               Defendant was provoked by the victim in
                               committing the murder, I’ll leave. I find there is
                               sufficient evidence in the record. And the reason is
                               the action of Mr. Larke saying he was going to get
                               his gun, that would be a mitigating factor as
                               opposed to - - you know, that might have been an
                               impulse to have him do something, so I would leave
                               that. I assume you want that left in?

               Mr. Eppes: Yes, sir, Your Honor.

[App. 2053-54].

       There was a factual basis for the charge and it appears that trial counsel understood the basis


                                                   29
for the charge. However, the Court does acknowledge that trial counsel gave somewhat confusing

deposition testimony in the PCR case that could be read to indicate that trial counsel believed the

basis for the provocation by victim charge was related to Ms. Barbare’s actions with regard to her

relationship with Petitioner. [App. 2700-01]. To the extent trial counsel misunderstood the basis for

the charge and to the extent that resulted in arguing that Ms. Barbare’s actions “triggered” or

provoked Petitioner, the pursuit of that theory was neither objectively unreasonable or patently

offensive. Again, even if there was error, Petitioner has failed to establish, or even address in his

objections, any prejudice resulting from the provocation by victim jury charge or trial counsel’s

theory that Petitioner was triggered or provoked to commit the murders by his relationship with Ms.

Barbare.

       The PCR court’s rejection of Petitioner’s claims in ground six was not contrary to, or an

unreasonable application of, clearly established federal law, or based on an unreasonable

determination of the facts in light of the evidence presented. The Magistrate Judge correctly

recommended granting summary judgment in favor of the Respondents on ground six. Petitioner’s

objections are overruled and ground six is due to be dismissed.

II.    Procedurally Barred/Non-exhausted Martinez Claims

       A.      Standard of Review

       Petitioner did not raise grounds seven through ten in state court. Respondents argue that, as

a result of Petitioner's failure to raise grounds seven through ten in state court, Petitioner has

procedurally defaulted those claims. It is Petitioner's burden to raise cause and prejudice or actual

innocence in order to excuse the procedural default of claims seven through ten. Kornahrens v.

Evatt, 66 F.3d 1350, 1362–63 (4th Cir.1995). Here, Petitioner argues the cause for the procedural


                                                    30
    default is ineffective assistance of PCR counsel under Martinez.

            “Martinez provides a narrow exception to the general rule, stated in Coleman v. Thompson,

    501 U.S. 722, 752–53 (1991), that errors committed by state habeas counsel do not provide cause to

    excuse a procedural default.” Gray v. Zook, 806 F.3d 783, 788 (4th Cir. 2015). The Martinez Court

    held:

                         Where, under state law, claims of ineffective assistance of
                         trial counsel must be raised in an initial-review collateral
                         proceeding, a procedural default will not bar a federal
                         habeas court from hearing a substantial claim of ineffective
                         assistance at trial if, in the initial-review collateral
                         proceeding, there was no counsel or counsel in that
                         proceeding was ineffective.

    566 U.S. at 17 (emphasis added).7 Thus, “when a State requires a prisoner to raise an

    ineffective-assistance-of-trial-counsel claim in a collateral proceeding, a prisoner may establish

    cause for a default of an ineffective-assistance claim” if “appointed counsel in the initial-review

    collateral proceeding[—]where the claim should have been raised[—]was ineffective under the

    standards of Strickland[.]” Id. at 14; see also Gray v. Zook, 806 F.3d 783, 789 (4th Cir. 2015) (“[A]

    Martinez claim requires a showing that state habeas counsel was ineffective.”). “To overcome the

    default, a prisoner must also demonstrate that the underlying ineffective-assistance-of-trial-counsel



7
           “Martinez did not purport to displace Coleman as the general rule governing procedural default. Rather,
it ‘qualifie[d] Coleman by recognizing a narrow exception’ that applies only to claims of ‘ineffective assistance of
counsel at trial’ and only when, ‘under state law,’ those claims ‘must be raised in an initial-review collateral
proceeding.’” Davila v. Davis, 137 S. Ct. 2058, 2065–66 (2017) (quoting Martinez, 566 U.S. at 9, 17). “This limited
qualification of the Coleman rule was based on the fact that when an ‘initial-review collateral proceeding is the first
designated proceeding for a prisoner to raise a claim of ineffective assistance at trial, the collateral proceeding is in
many ways the equivalent of a prisoner’s direct appeal as to the ineffective-assistance claim.’” Fowler v. Joyner, 753
F.3d 446, 460 (4th Cir. 2014) (quoting Martinez, 566 U.S. at 11). “[F]or states like [South Carolina]— where a
petitioner can only raise an ineffective assistance claim on collateral review— Martinez announced that federal
habeas counsel can investigate and pursue the ineffectiveness of state habeas counsel in an effort to overcome the
default of procedurally barred ineffective-assistance-of-trial-counsel claims.” Juniper v. Davis, 737 F.3d 288, 289
(4th Cir. 2013).

                                                               31
claim is a substantial one, which is to say that the prisoner must demonstrate that the claim has some

merit.” Martinez, 566 U.S. at 14.

                   To summarize, then, Martinez held that a federal habeas
                   petitioner who seeks to raise an otherwise procedurally
                   defaulted claim of ineffective-assistance-of-trial-counsel
                   before the federal court may do so only if: (1) the
                   ineffective-assistance-of-trial-counsel claim is a substantial
                   one; (2) the “cause” for default “consist[s] of there being no
                   counsel or only ineffective counsel during the state
                   collateral review proceeding”; (3) “the state collateral
                   review proceeding was the initial review proceeding in
                   respect to the ineffective-assistance-of-trial-counsel claim”;
                   and (4) state law “requires that an ineffective-assistance-of-
                   trial-counsel claim be raised in an initial-review collateral
                   proceeding.”

Fowler v. Joyner, 753 F.3d 446, 461 (4th Cir. 2014) (internal quotation marks and alteration in

original) (quoting Trevino v. Thaler, 569 U.S. 413, 423 (2013)).

       In short, “[t]o invoke Martinez, [a petitioner] must demonstrate that state habeas counsel

was ineffective or absent, and that the underlying [ineffective-assistance-of-trial counsel] claim is

substantial.” Porter v. Zook, __ F.3d __, __, 2018 WL 3679610, at *21 (4th Cir. Aug. 3, 2018).

Significantly, “because a petitioner raising a Martinez claim never presented the claim in state court,

a federal court considers it de novo, rather than under AEDPA’s deferential standard of review.”

Gray, 806 F.3d at 789.

       B.      Ground Seven

       In ground seven, Petitioner asserts that trial counsel were ineffective for failing to investigate

and present available mitigating evidence. Specifically, Petitioner argues counsel should have

presented evidence of Petitioner’s 1) positive adjustment to prison; 2) good character; 3) cruel and

repeated physical abuse during childhood; 4) history of and treatment for depression; and 5)


                                                  32
remorse. Ground seven was not raised in state court. Petitioner, nevertheless, argues ground seven

is not procedurally defaulted pursuant to Martinez because the underlying claim is substantial and

PCR counsel was ineffective for failing to raise it in the state collateral review proceeding.

               (1)     Facts

       Trial counsel retained a mitigation investigator to look into potential mitigating evidence.

Trial counsel also consulted with three mental health professionals - Dr. Alex Morton, Dr. Ernest C.

Martin, and Dr. Donna Schwartz-Watts. Additionally, trial counsel consulted with a prison

adaptability expert and a clinical social worker. The social worker interviewed Petitioner three

times and interviewed several of his family members including Petitioner’s mother, father, sisters,

brother, two step-siblings, and aunt.

       The mitigation evidence at trial was fairly substantial consisting of 14 witnesses. Trial

counsel presented three experts, five Greenville County Detention Center employees, five family

members, and one religious volunteer.

       Dr. Morton testified about Petitioner’s mental health and addictions and testified that

Petitioner: 1) suffered from recurrent major depressive disorder; 2) suffered from chemical

dependency disorders, specifically regarding cocaine, alcohol, and marijuana; and 3) was using a

number of substances to treat his depression. [App. 1975-76].

       The clinical social worker, Shirley Furtick, testified regarding Petitioner’s family history and

background. Ms. Furtick testified that Petitioner’s father abused alcohol and that Petitioner suffered

emotional neglect during his childhood. [App. 1871-82]. Ms. Furtick testified that the emotional

neglect Petitioner suffered in his childhood resulted in developmental losses and led to his

depression, anxiety, and inability to establish and maintain healthy relationships. [App. 1882]. Ms.


                                                  33
Furtick testified that children who experience neglect generally tend to be over-reactive and overly

involved or attached to relationships. [App. 1882].

       James Aiken testified regarding Petitioner’s prison adaptability and stated that Petitioner

could be incarcerated in a prison setting for the remainder of his life without causing an undue risk

of harm to staff, inmates, or the general community. [App. 2017-21]. Trial counsel presented the

testimony of five Greenville County Detention Center employees, which supported Aiken’s

conclusion on Petitioner’s prison adaptability.

       Trial counsel also presented testimony of Terry Bradley, a religious volunteer at the

detention center who led a weekly Bible class. [App. 1921-32]. The rest of the mitigation witnesses

were members of Petitioner’s family.

       Petitioner contends trial counsel should have introduced additional mitigation evidence in

the categories of: 1) positive adjustment to prison; 2) good character; 3) cruel and repeated physical

abuse during childhood; 4) Petitioner’s history of depression; and 5) remorse. Petitioner submitted

affidavits to support his additional mitigation evidence. [ECF Nos. 117-3 - 117-16].

       Petitioner states that his father, brother, and Pastor Don McKellar could have testified about

his positive adjustment to prison. Petitioner contends that Ms. Barbare’s son, Troy Barbare, Jr.,

could have presented additional positive character evidence that Petitioner treated Troy like a son.

Petitioner contends that his mother could have presented testimony that Petitioner’s father would

push or hit Petitioner during Petitioner’s childhood. Petitioner also contends that trial counsel

should have called the Greenville County Detention Center staff psychiatrist, Dr. Martin, to testify

about Petitioner’s history of depression, as well as his anxiety. Finally, Petitioner argues that trial

counsel should have presented or introduced additional evidence of Petitioner’s remorse.


                                                   34
               (2)     R&R

       The Magistrate Judge found that ground seven was not a substantial claim under Martinez.

The Magistrate Judge noted that the information offered in support of the additional mitigation

evidence was cumulative of the information presented at trial, with the exception of Petitioner’s

mother’s report of physical abuse in Petitioner’s childhood. Finding that trial counsel were not

ineffective, the Magistrate Judge stated “this is not a case in which the defendant’s attorneys failed

to act while potentially powerful mitigating evidence stared them in the face or would have been

apparent from documents any reasonable attorney would have obtained. It is instead a case in which

defense counsel’s decision not to seek more mitigating evidence from the defendant’s background

than was already in hand fell well within the range of professionally reasonable judgments.” [ECF

No. 223 at 85]. The Magistrate Judge also found that Petitioner suffered no prejudice from trial

counsel’s failure to present the additional mitigating evidence. “[G]iven its cumulative nature, the

additional evidence Petitioner offers “would barely have altered the sentencing profile presented to

the jury . . . and would have done little to counter the weight of the aggravating evidence of

Petitioner’s gruesome beating of an elderly couple he knew well in their own home and his attempt

to flee.” [ECF No. 223 at 95]. Accordingly, the Magistrate Judge found that Petitioner’s underlying

claim of ineffective assistance of counsel was insubstantial and that Petitioner failed to show cause

and prejudice under Martinez. The Magistrate Judge recommended that ground seven remain

defaulted and subject to summary judgment.

               (3)     Discussion

       In his objections, Petitioner does not address the cumulative nature of the additional

evidence he claims should have been presented. Rather, Petitioner argues in general terms that there


                                                  35
was evidence that could have changed the outcome of this case the jury never heard. Petitioner’s

objections focus on the proposed testimony of Troy Barbare, Jr. (Ms. Barbare’s son) and Dr. Ernest

Martin (Greenville County Detention Center staff psychiatrist).

       Trial counsel are not required to investigate every conceivable line of mitigating evidence no

matter how unlikely the effort would be to assist the defendant at sentencing. Wiggins v. Smith, 539

U.S. 510, 533 (2003). There comes a point at which more evidence can reasonably be expected to

be only cumulative, and the search for it distractive from more important duties. Bobby v. Van

Hook, 558 U.S. 4, 11 (2009). As the Magistrate Judge noted, this is not a case where trial counsel

failed to act while potentially powerful mitigating evidence stared them in the face. Rather, this is a

case in which trial counsel's decision not to seek more mitigating evidence falls well within the

range of professionally reasonable judgments.

       Petitioner contends trial counsel should have introduced additional mitigation evidence in

the categories of: 1) positive adjustment to prison; 2) good character; 3) cruel and repeated physical

abuse during childhood; 4) Petitioner’s history of depression; and 5) remorse.

Positive Adjustment to Prison

       Petitioner's father, Ronnie Sigmon, who was a correctional officer with the S.C. Department

of Corrections, would have testified that, based on his experience as a correctional officer, Petitioner

would obey correctional officers and staff and would not be a future danger or threat to any

correctional officer or staff. [Ronnie Sigmon Aff., ECF No. 117-15].

       Petitioner's brother, Mike Sigmon, stated in his affidavit that he visited Petitioner a lot while

Petitioner was at the Greenville County Detention Center. Regarding prison adaptability, Mike

stated that he would have testified that Petitioner was always very respectful of the correctional


                                                  36
officers and staff and that he did not appear to be a problem inmate at all. [Mike Sigmon Aff., ECF

No. 117-13].

       Pastor Don McKellar is the retired pastor of Petitioner's mother and step-father's church.

Mr. McKellar indicates in his affidavit that "[b]ased on his experience both as a minister and with

the prison system programs, I can state Brad Sigmon would have been one of the good and well-

behaved inmates and he would try to help others in prison." [Don McKellar Aff., ECF No. 117-10].

Good Character Evidence

       Petitioner contends trial counsel should have presented additional positive character

evidence. Petitioner submitted the affidavit of Troy Barbare, Jr., Ms. Barbare's son, who was twelve

years old at the time of the murders. [Troy Barbare, Jr. Aff., ECF No. 117-4]. Troy stated that

Petitioner treated him like a son, even though he was not his actual father. Id. Troy further stated

that he would have testified that he thought of Petitioner like a father. Id. If called to testify, Troy

would have stated that he never saw Petitioner mistreat Ms. Barbare in any way or physically assault

her or commit or attempt to commit any act of domestic violence against her. Id.

       Petitioner also contends that Pastor McKellar would have offered positive character

evidence. Pastor McKellar stated in his affidavit that Petitioner appeared to be a good natured

person, hard-worker, and of good moral character. [ECF No. 117-10].

       Petitioner also submits the affidavits of Louis Burrell, Virginia Wooten, and Mike Sigmon to

show that they would have testified that when Petitioner was about 15 years old, he went to work

virtually full time while also staying in school to help support his mother and the family. [Louis

Burrell Aff., ECF No. 117-5; Virginia Wooten Aff., ECF No. 117-16; Mike Sigmon Aff., ECF No.

117-13].


                                                    37
Physical Abuse

       Petitioner's mother, Virginia Wooten, stated in her affidavit that Petitioner's father would

physically abuse her after drinking alcohol and that Petitioner would often get in the middle of the

physical altercation and try to protect her. [Virginia Wooten Aff., ECF No. 117-16]. Ms. Wooten

stated that her husband would knock Petitioner out of the way, or shove, or slap him. Id. Ms.

Wooten stated that when Petitioner was 15 years old, his father hit her multiple times in the face and

when Petitioner tried to intervene his father punched him and knocked him down. Id. She stated

that these altercations occurred numerous times. Id.

History of Depression

       Dr. Ernest Martin (Greenville County Detention Center staff psychiatrist), if called to testify,

would have testified regarding Petitioner's history of depression. [Ernest Martin Aff., ECF No. 117-

9]. Dr. Martin stated that Petitioner entered the detention center with a previous diagnosis of

Depression, which was being treated with Elavil (.75 milligrams). Id. On May 9, 2001, Dr. Martin

diagnosed Petitioner with Depression recurrent, currently in remission. Id. On October 12, 2001,

Dr. Martin examined Petitioner again and concluded that Petitioner was showing signs of situational

anxiety. Id. On February 4, 2002, Dr. Martin saw Petitioner again and determined that Petitioner

was suffering from mild Depression, in partial remission. Id. Dr. Martin stated that his diagnosis of

Petitioner during the time he was incarcerated at the detention center was Major Depression,

recurrent without Psychotic features in remission. Id.

Remorse

       Pastor McKellar visited Petitioner in the Greenville County Detention Center after Petitioner

was arrested. [Don McKellar Aff., ECF No. 117-10]. Pastor McKellar stated in his affidavit that


                                                  38
Petitioner was very remorseful and very sorry for the harm that he had caused to the Larke family,

and to his own family. Id.

       Petitioner contends that Dr. Martin's diagnosis of Major Depression is also evidence of

remorse. [ECF No. 131 at 30]. Petitioner also raises counsel’s failure to play for the jury a video

and audio recording of a phone call between Petitioner and his mother after his arrest as evidence of

remorse.

       The additional mitigating evidence of positive adjustment to prison, good character, cruel

and repeated physical abuse during childhood, Petitioner’s history of depression, and remorse as set

forth in the affidavits and outlined above is, for the most part, cumulative of the mitigation case trial

counsel presented through its 14 mitigation witnesses. Trial counsel were not deficient in failing to

investigate, discover, and/or introduce this additional mitigating evidence. The determination of

what constitutes "enough" mitigation evidence is a strategic decision that falls within the wide range

of reasonable professional assistance and should not be second guessed after the fact. It was

objectively reasonable for trial counsel to "rest" with the mitigation case that was presented through

Dr. Morton (mental health expert), Shirley Furtick (clinical social worker), James Aiken (prison

adaptability expert), Matt Tally (Field Training Officer - Greenville County Detention Center), Julia

Moore (Licensed Professional Counselor - Greenville County Detention Center), Rosa Jones (Nurse

- Greenville County Detention Center), Valerie Putnam (Greenville County Detention Center),

Captain Michelle Melton (Manager - Greenville County Detention Center), Terry Bradley (religious

volunteer), Donnie Wooten (step-father), Robbie Sigmon (son), Brenda Clark (aunt), Ronnie

Sigmon (father), and Virginia Wooten (mother).

       However, even assuming trial counsel should have discovered and presented the additional


                                                   39
mitigating evidence set forth in the affidavits, Petitioner has failed to establish any resulting

prejudice. To show prejudice, Petitioner must demonstrate a reasonable probability that at least one

juror would have voted against the death penalty had the jury heard the additional available

mitigating evidence. See Strickland, 466 U.S. at 695; Wiggins, 539 U.S. at 537. To answer this

question, the Court must “reweigh the evidence in aggravation against the totality of available

mitigating evidence.” Wiggins, 539 U.S. at 534.

       Petitioner has failed to show a reasonable likelihood that the additional evidence of prison

adaptability, good character, physical abuse, depression, and remorse would have resulted in a life

sentence, especially when the evidence is cumulative of what was already presented. See Morva v.

Zook, 821 F.3d 517, 531 (4th Cir. 2016). The additional evidence of mitigation set forth in the

affidavits is not particularly compelling and amounts to only minimal mitigation evidence at best.

There is no reasonable probability that at least one juror would have changed his or her sentencing

vote based on anything set forth in the affidavits. When the evidence in aggravation (torture,

burglary, two murders committed during one course of conduct) is weighed against the totality of

available mitigating evidence, there is no reasonable probability that at least one juror would have

changed his or her sentencing vote.

       Accordingly, Petitioner has failed to establish that his underlying ineffective assistance of

counsel claim is substantial under Martinez. Because trial counsel were not ineffective for failing to

investigate and present available mitigating evidence, and there was no resulting prejudice, PCR

counsel were not ineffective for failing to raise ground seven in the PCR proceeding. The Court

agrees with the Magistrate Judge that Petitioner has not established "cause" for the default of ground

seven. The Court also agrees with the Magistrate Judge that Petitioner is not entitled to a Martinez


                                                   40
evidentiary hearing on ground seven because the claim is not substantial. Petitioner's objections as

to ground seven are overruled. Ground seven remains defaulted and Respondents are entitled to

summary judgment.

       C.      Ground Eight

       In ground eight, Petitioner alleges he was denied effective assistance of counsel per the Sixth

and Fourteenth Amendments, and per S.C. Code Ann. § 16-3-26(b)(1), because second chair

counsel, Frank Eppes, impermissibly served as lead counsel, even though he lacked the requisite

felony trial experience to serve as lead counsel. Ground eight was not raised in state court but

Petitioner, nevertheless, argues the ground is not procedurally defaulted pursuant to Martinez.

       John Abdalla, who was appointed "lead" counsel, stated in his affidavit that "Mr. Eppes was

appointed as 'second chair'" and "Mr. Eppes insisted on acting as lead counsel." [John Abdalla Aff.,

ECF No. 117-3].

       Frank Eppes, who was appointed "second chair" counsel, stated in his affidavit that he "took

over as lead counsel." [Frank Eppes Aff., ECF No. 117-7]. Eppes states that he remembers saying

to Mr. Abdalla that "you may be appointed as lead counsel by the court, but you will bend to my

will." Id. Eppes states that Mr. Abdalla acceded to his request to act as lead counsel. Id.

       The Magistrate Judge found that ground eight was not a substantial claim under Martinez

and recommended granting summary judgment. In reaching this conclusion, the Magistrate Judge

noted that there was no rule specifying which aspects of a capital case should fall to lead counsel

and which responsibilities should fall to second chair counsel.

       In his objections, Petitioner argues that Eppes did not have the requisite trial or felony

experience to serve as lead counsel in a capital case, though he was qualified to serve as second


                                                  41
chair. Petitioner argues that South Carolina's qualifications statute and rule are a codification of the

Sixth Amendment guarantee to effective counsel and there should be a presumption of

ineffectiveness when the capital appointment statute is violated, which should result in a new trial

for Petitioner.

        Under S.C. Code Ann. § 16-3-26(B)(1),

                  Whenever any person is charged with murder and the death
                  penalty is sought, the court, upon determining that such person
                  is unable financially to retain adequate legal counsel, shall
                  appoint two attorneys to defend such person in the trial of the
                  action. One of the attorneys so appointed shall have at least
                  five years’ experience as a licensed attorney and at least three
                  years’ experience in the actual trial of felony cases . . . .

Section 16-3-26(B) promulgates the “exclusive procedure for appointment of counsel for indigent

defendants charged with capital murder.” State v. Brown, 347 S.E.2d 882, 884 (S.C. 1986). Rule

421 of the South Carolina Appellate Court Rules provides:

                  (a) Classes of Certified Attorneys. There shall be two
                  classes of attorneys certified to handle death penalty
                  cases: lead counsel and second counsel.

                  (b) Lead Counsel. Lead counsel shall have at least five
                  years experience as a licensed attorney and at least
                  three years experience in the actual trial of felony
                  cases. .
..
                  (c) Second Counsel. Second counsel shall have at least
                  three years experience as a licensed attorney. Second
                  counsel is not required to be further certified to be
                  eligible for appointment.

Rule 421, SCACR.

        Petitioner offers no authority for the proposition that trial counsel are per se ineffective when

second chair counsel assumes the role of lead counsel. Also, Petitioner offers no authority that


                                                    42
specifies which aspects of a capital case should fall to lead counsel and which responsibilities

should fall to second chair counsel.

       A review of the record indicates that Mr. Abdalla made the opening statement in the guilt

phase and closing argument in the guilt phase. Mr. Eppes made the opening statement and closing

argument in the penalty phase. In total, it appears Abdalla examined 19 witnesses, while Eppes

examined 24. Abdalla examined the mental health expert, Dr. Morton, and the clinical social

worker, Shirley Furtick. Eppes examined the prison adaptability expert, James Aiken. Abdalla had

the most contact with Petitioner [App. 2595] and investigated Petitioner’s personal history [App.

2647] and mental health [App. 2596–97]. Eppes, on the other hand, focused on the other evidence

in the case, such as police reports. [App. 2647]. Abdalla questioned potential jurors [see, e.g., App.

282]; cross-examined State witnesses [e.g., App. 1269–70, 1280–82, 1285–87]; and examined

defense witnesses in the penalty phase, including two of the three experts [App. 1849–1901,

1965–2002]. Abdalla and Eppes appear to have divided the workload fairly evenly. The trial

transcript does not support the notion that Eppes acted as lead counsel or that he assumed a majority

of the workload.

       Petitioner has failed to show how S.C. Code Ann. § 16-3-26(B)(1) or Rule 421 of the

Appellate Court Rules were violated when the court properly appointed Abdalla as lead counsel and

Eppes as second chair. Again, there is no rule setting forth how duties should be divided between

lead counsel and second chair counsel in a capital case.

       Even if Eppes did assume the role of lead counsel, Petitioner has failed to establish error or

that Eppes was ineffective under Strickland. As noted by the Magistrate Judge, a violation of a

defendant's statutory right regarding counsel does not automatically equate to a constitutional


                                                  43
violation. See United States v. Blankenship, 548 F2d 1118, 1121 (4th Cir. 1976). Thus, Eppes's lack

of felony trial experience does not automatically render his assistance ineffective under Strickland.

Neither Strickland nor the Constitution specify the number of years or type of experience a capital

defense attorney must have. Rather, "the proper standard for attorney performance is that of

reasonably effective assistance." Strickland, 466 U.S. at 687. As discussed throughout this Order

and the Magistrate Judge's R&R, Eppes and Abdalla both rendered effective assistance of counsel

under Strickland. Petitioner has not shown that he was denied effective assistance of counsel simply

because his second chair attorney acted as lead counsel while lacking the requisite felony trial

experience to serve as lead counsel.

       Petitioner relies on United States v. Watson, 496 F.2d 1125 (4th Cir. 1973), for the

proposition that there is a presumption of ineffectiveness when the capital appointment statute is

violated by the attorneys appointed. Petitioner, however, attempts to expand Watson far beyond its

holding. Watson simply held that when a capital defendant requests two attorneys under 18 U.S.C.

§ 3005, § 3005 provides an absolute statutory right to additional counsel. 496 F.2d at 1129. In

Watson, the court did not presume prejudice under Strickland as Petitioner implies. Instead, the

court simply declined to apply a harmless error analysis where a capital defendant's request for two

lawyers under 18 U.S.C. § 3005 was denied. Id. at 1130.

       For the reasons stated above, Petitioner has failed to establish that ground eight is a

substantial claim under Martinez. Because ground eight is not a substantial claim, PCR counsel was

not ineffective for failing to raise it in the state court PCR proceeding. Petitioner has, therefore, not

established "cause" for the default of ground eight. Also, because ground eight is not a substantial

claim, Petitioner is not entitled to a Martinez evidentiary hearing. Petitioner's objections as to


                                                   44
ground eight are overruled. Ground eight remains defaulted and Respondents are entitled to

summary judgment.

       D.      Ground Nine

       In ground nine, Petitioner argues that trial counsel was ineffective for failing to object to

Petitioner wearing a stun belt that may have been visible to jurors. This claim was not presented to

the state court and is procedurally defaulted unless Petitioner can establish "cause" for the default

under Martinez, i.e., that the underlying ineffective assistance of counsel claim is substantial, and

that state habeas counsel was ineffective or absent.

       The Magistrate Judge recommended summary judgment in favor of Respondents on ground

nine. The Magistrate Judge stated that Petitioner had failed to state a viable constitutional claim, let

alone a substantial one. As a result, Petitioner could not overcome the procedural default under

Martinez.

       In his objections on ground nine, Petitioner states the jury likely saw the stun belt and that no

actual prejudice is required to show a violation of due process. Petitioner relies on Deck v.

Missouri, 544 U.S. 622 (2005), where the U.S. Supreme Court held that when the trial court,

without adequate justification, orders a defendant to wear shackles that will be seen by the jury, the

defendant need not demonstrate actual prejudice to make out a due process violation; instead, the

state must prove beyond a reasonable doubt that the shackling error did not contribute to the verdict

obtained. Deck, 544 U.S. at 634.

       Petitioner's reliance on Deck is misplaced insofar as Deck was a direct appeal issue and did

not involve a claim of ineffective assistance of counsel. Thus, while Deck may not require a

defendant to demonstrate actual prejudice to make out a due process violation, Petitioner has not


                                                   45
alleged such a due process violation based on wearing a stun belt. Instead, Petitioner has asserted an

ineffective assistance of counsel claim under Strickland based on the failure to object to the stun

belt. The distinction is critical. Petitioner must establish prejudice to be entitled to relief on a

Strickland claim of ineffective assistance of counsel. Furthermore, to overcome the procedural

default of this ineffective assistance of counsel claim, Petitioner must show that the underlying

claim of ineffective assistance of trial counsel is a substantial one and that Petitioner's state PCR

counsel was ineffective in failing to raise it.

        As noted by the Magistrate Judge, on this procedurally defaulted ineffective assistance of

counsel claim, Petitioner must rebut a strong presumption that trial counsel performed reasonably

and show that trial counsel's errors impacted the verdict in order to state a substantial claim. [R&R,

ECF No. 223 at 101]. Where Petitioner only alleges that the jury "likely" saw the stun belt, and

there is no evidence in the record that any member of the jury noticed the stun belt, he has failed to

establish prejudice sufficient to establish a substantial claim under Martinez. See United States v.

McKissick, 204 F.3d 1282, 1299 (10th Cir. 2000) (“However, there is no evidence in the record that

any member of the jury noticed the stun belts. Thus, we do not presume prejudice . . . .”).

        There was overwhelming evidence supporting the death penalty and overwhelming evidence

in aggravation of these murders, including torture, burglary, and two murders committed during the

same course of conduct. On these facts, where there is no evidence in the record that any member

of the jury noticed the stun belt, Petitioner has not shown a reasonable probability that, but for

counsel's failure to object to the stun belt, the result of the proceedings would have been different, or

that the proceedings would have resulted in a life sentence. Because there is no prejudice from trial

counsel's failure to object to the stun belt, Petitioner has failed to establish that the underlying


                                                    46
ineffective assistance of counsel claim is a substantial one.

       Petitioner has also failed to establish that trial counsel's failure to object to the stun belt was

objectively unreasonable. "Omitting a motion directed to [a] stun belt is not the sort of inexplicable

omission that renders even an apparently sturdy defense so deficient that the representation as a

whole fell below an ‘objective standard of reasonableness.’” Bland v. Hardy, 672 F.3d 445, 451 (7th

Cir. 2012).

       Because Petitioner has failed to establish that the underlying ineffective assistance of

counsel claim based on the failure to object to the stun belt is a substantial one, PCR counsel was

not ineffective for failing to raise it. As such, Petitioner has not established "cause" for the

procedural default. The Court agrees with the Magistrate Judge that ground nine remains defaulted

and Respondents are entitled to summary judgment. Petitioner is not entitled to a Martinez

evidentiary hearing on this insubstantial claim.

       E.      Ground Ten

       In ground ten, Petitioner asserts that trial counsel were ineffective because trial counsel were

unaware that the second defense attorney could have also presented a closing argument at

sentencing after the Petitioner. Petitioner contends that he suffered prejudice as a result because

trial counsel were unable to remedy the damaging effects of Petitioner’s closing argument and

refocus the jury on the mitigating evidence.

       This claim was not raised in state court. Thus, it is procedurally defaulted unless Petitioner

can establish "cause" for the default under Martinez, i.e., that the underlying ineffective assistance

of counsel claim is substantial, and that state habeas or PCR counsel was ineffective or absent.

        In his affidavit, trial counsel Eppes states that “[a]t the time, I believed the law required


                                                   47
[Petitioner] to be the very last speaker at closing argument at sentencing.” [Eppes Aff., ECF No.

117-7]. Eppes characterizes Petitioner’s closing argument at sentencing as “just awful.” Id.

Abdalla stated that Petitioner’s “closing argument did not go over well with the jury.” [Abdalla Aff.,

ECF No. 117-3]. Both trial counsel stated in their affidavits that had they known they could offer a

closing argument after Petitioner, then Abdalla would have made the final closing argument after

Petitioner.

       The Magistrate Judge found that evidence in the record supported the notion that trial

counsel at least knew that they could offer a closing argument after Petitioner.

                THE COURT: . . . What is the order of argument?

               MR. ABDALLA: I believe we’re not going to require
               them to open, if that’s what you’re asking? Unless there’s
               something I don’t know. It goes State, defense, then defendant
               is my understanding, am I incorrect on that?
               ....

                MR. EPPES: Well, I don’t know -- I thought the statute
               did not specify whether the defendant spoke first or second.


               THE COURT: I don’t know if it does or does not.

               MR. EPPES: We would plan to go State, defendant,
               defense

               THE COURT: Anything on that?

               MS. STROM: They’re always entitled to the last
               argument.
               ....

               THE COURT: I understand that. I’m saying -- you
               know, defendant, defense?

               MS. STROM: That’s not defined as far as which way it
               has to go.

                                                  48
[App. 1668–69.]

       The Magistrate Judge found while trial counsel’s decision to let Petitioner go last in the

closing argument sequence may have been a poor one, it appears to have been made with full

knowledge of the relevant law. More importantly though, the Magistrate Judge found that even if

trial counsel were deficient, Petitioner had not shown prejudice. “Any possible mitigating effect of

counsel addressing the jury after Petitioner and ‘re-focus[ing]’ the jury on mitigating circumstances

and counsel’s argument for a life sentence cannot outweigh the aggravating evidence in this case.”

[R&R, ECF No. 223 at 105].

       In his objections on ground ten, Petitioner argues that trial counsel’s decision to allow

Petitioner to make the last argument was neither a failed strategy nor a reasonable mistake; it was a

decision based on a lack of understanding of the law. Petitioner maintains that trial counsel were

ineffective under Strickland for failing to mitigate the harm caused by Petitioner’s closing argument,

“despite a legal right to effectively soften the damage from [Petitioner’s] closing.” [Petitioner’s

Objections to R&R, ECF No. 229 at 16].

       S.C. Code Ann. § 16-3-28 provides: “[n]otwithstanding any other provision of law, in any

criminal trial where the maximum penalty is death or in a separate sentencing proceeding following

such trial, the defendant and his counsel shall have the right to make the last argument.” While the

trial transcript indicates that trial counsel at the guilt phase knew that the defense could offer a

closing argument after Petitioner (Mr. Eppes stated “We would plan to go State, defendant,

defense”), the transcript does not indicate that trial counsel knew that both attorneys could make a

closing argument at the sentencing phase.

       However, even assuming that trial counsel were deficient for not knowing that both


                                                    49
attorneys could offer a closing argument or that they could offer a closing argument after Petitioner,

there is no prejudice from this minimal error. Petitioner has failed to show that he would have

received a life sentence had one of his attorneys made the final closing argument. Petitioner’s

closing argument was not good, but it was not as bad as trial counsel suggest. Petitioner does not

dispute the aggravating circumstances of these murders (torture, burglary, and two murders

committed during one course of conduct). Petitioner struck each elderly victim at least nine times

with a baseball bat, then left them to die in their home. The aggravating circumstances of this brutal

crime far outweigh the mitigating circumstances. Any attempts by trial counsel to “refocus” the jury

on the mitigating circumstances would have been a largely futile effort. Petitioner does not indicate

what trial counsel could have said to minimize any impact of Petitioner’s closing argument. Thus,

Petitioner’s suggestion that he could have mitigated the effects of Petitioner’s closing argument and

refocused the jury on the mitigating circumstances is just mere speculation. The jury was aware of

the mitigating circumstances as well as the aggravating circumstances. The order of closing

arguments would not have impacted the jury’s decision. Petitioner has failed to show a reasonable

likelihood that had his attorney given the final closing argument, he would have received a life

sentence. See Morva v. Zook, 821 F.3d 517, 531 (4th Cir. 2016). Having failed to establish

prejudice from this minimal error, Petitioner has not demonstrated that ground ten is a substantial

claim under Martinez or that PCR counsel was ineffective for failing to raise it in the state PCR

proceeding.

       Accordingly, ground ten remains procedurally defaulted. Petitioner is not entitled to a

Martinez evidentiary hearing on this insubstantial claim. Petitioner’s objections as to ground ten are

overruled and Respondents are entitled to summary judgment.


                                                  50
                                     Certificate of Appealability

       “The district court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” Rule 11(a) of the Rules Governing Section 2254 Cases. A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

petitioner satisfies this standard by demonstrating that reasonable jurists would find that the court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473,

484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable claim of the denial of a constitutional

right. Slack, 529 U.S. at 484–85. In this case, the Court concludes that Petitioner has failed to make

the requisite showing of “the denial of a constitutional right.”

                                              Conclusion

       For the foregoing reasons, the Court overrules Petitioner’s objections and adopts the

Magistrate Judge’s R & R [ECF No. 223] to the extent it is consistent with this Order. Accordingly,

the Court GRANTS Respondents' motion for summary judgment [ECF No. 207] and DENIES

AND DISMISSES Petitioner’s § 2254 petition in its entirety with prejudice. The Court DENIES a

certificate of appealability because Petitioner has not made “a substantial showing of the denial of a

constitutional right” under 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

Florence, South Carolina                                               s/ R. Bryan Harwell
September 30, 2018                                                     R. Bryan Harwell
                                                                       United States District Judge


                                                   51
